


EXHIBIT 10(j)(vi)

 

KATE SPADE & COMPANY
[    ] PERFORMANCE SHARE UNIT AWARD
NOTICE OF GRANT:

 

PARTICIPANT NAME:

 

PARTICIPANT ID:

 

GRANT DATE:

 

NUMBER OF UNITS:                                                     · shares

 

We are pleased to inform you that, pursuant to the Company’s 2013 Stock
Incentive Plan, the Compensation Committee of the Board of Directors of Kate
Spade & Company has made an award of performance share units to you, subject to
the terms and conditions set forth in the attached Grant Certificate.

 

*                                        
*                                         *

 

--------------------------------------------------------------------------------


 

[    ] PERFORMANCE SHARE UNIT AWARD GRANT CERTIFICATE

 

The Grant Certificate (the “Grant Certificate”) is made as of the Grant Date set
forth in the attached Notice of Grant (the “Grant Date”), by and between Kate
Spade & Company (the “Company”) and the employee named in the attached Notice of
Award (the “Participant”).

 

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (“Board”) has made the award described herein (this “Award”) to the
Participant under the Company’s 2013 Stock Incentive Plan (the “Equity Plan”). 
Any term that is capitalized but not defined herein shall have the meaning given
to such term in the Equity Plan.

 

1.                                      [    ] Performance Share Unit Award. 
This Award consists of a number of performance share units (the “Performance
Shares”) set forth in the Notice of Grant (such number of Performance Shares,
the “Target Performance Shares”).

 

2.                                      Threshold Section 162(m) Goal.

 

(a)                                 No part of this Award shall vest and no
amount shall be paid (or shares delivered) in respect of this Award unless and
until the Committee certifies that the Company has achieved an adjusted
operating income for the [     ] fiscal year of $[     ] (the “162(m) Goal”). 
If the 162(m) Goal is not achieved during the [    ] fiscal year, the Award
shall be immediately cancelled and the Participant shall have no further rights
with respect to the Award.

 

(b)                                 Once the Committee certifies that the
162(m) Goal has been achieved, the Participant’s entitlement to payment in
respect of the Award shall be determined in accordance with the terms of this
Grant Certificate.  In no event shall the Participant receive payment in respect
of the Award in an amount that exceeds the maximum amount allocated to the
Participant in the Committee’s resolution approving the establishment of the
162(m) Goal.

 

3.                                      Vesting.

 

(a)                                 The “Performance Period” shall be the period
beginning on [     ] and ending on [     ].

 

(b)                                 The number of Performance Shares that shall
vest and become earned (the “Earned Performance Shares”) shall be determined as
follows:

 

(1)                                 Subject to the TSR Modifier below, [     ]%
of the Performance Shares shall vest and become Earned Performance Shares based
on the Cumulative Global Adjusted EBITDA for the Performance Period as set forth
below:

 

If the Company Cumulative Global
Adjusted EBITDA over the
Performance Period is:

 

Then the Percentage of Target Performance
Shares that become Earned Performance Shares
Subject to the TSR Modifier is:*

Equal to or greater than $[   ]

 

200% (maximum)

$[   ]

 

100%

$[   ]

 

75%

$[   ]

 

67%

Less than $[   ]

 

0%

 

--------------------------------------------------------------------------------

* Except as noted in the table, to the extent that the Company Cumulative Global
Adjusted EBITDA is between two thresholds, the percentage of the Target
Performance Shares that,

 

--------------------------------------------------------------------------------


 

subject to the TSR Modifier, shall vest and become Earned Shares shall be
determined by the use of straight-line interpolation.

 

(2)                                 Subject to the TSR Modifier below, [     ]%
of the Performance Shares shall vest and become Earned Performance Shares based
on the Average EBITDA Margin Percentage for the Performance Period as set forth
below:

 

If the Company Average
EBITDA Margin Percentage over the
Performance Period is:

 

Then the Percentage of Target Performance
Shares that become Earned Performance Shares
Subject to the TSR Modifier is:*

Equal to or greater than [   ]%

 

200% (maximum)

[   ]%

 

100%

[   ]%

 

75%

[   ]%

 

50%

Less than [   ]%

 

0%

 

--------------------------------------------------------------------------------

* Except as noted in the table, to the extent that the Company Average EBITDA
Margin Percentage is between two thresholds, the percentage of the Target
Performance Shares that, subject to the TSR Modifier, shall vest and become
Earned Shares shall be determined by the use of straight-line interpolation.

 

(3)                                 The total number of Earned Performance
Shares shall equal the sum of the Performance Shares determined pursuant to
Sections 3(b)(1) and 3(b)(2) above multiplied by a percentage (the “TSR
Modifier”) determined based on the Company TSR as compared to the Index TSR as
set forth in the table below; provided that the number of Earned Performance
Shares may not exceed 250% of the Target Performance Shares.

 

If the Company TSR over the
Performance Period is:

 

Then the TSR Modifier is:*

Equal to or greater than Index TSR plus [   ] percentage points

 

125% (maximum)

Index TSR

 

100%

Index TSR minus [   ] percentage points or less

 

75% (minimum)

 

--------------------------------------------------------------------------------

* Except as noted in the table, to the extent that the Company TSR as compared
to the Index TSR is between two thresholds, the percentage of the Target
Performance Shares that shall vest and become Earned Shares shall be determined
by the use of straight-line interpolation.

 

(c)                                  The number of Earned Performance Shares
shall be determined by the Committee within 60 days following the end of the
Performance Period.  The date the Committee determines the number of Earned
Performance Shares is the “Vesting Date.”

 

(d)                                 The following terms have the meanings
indicated below:

 

(1)                                 “Average EBITDA Margin Percentage” is
defined as Cumulative Global Adjusted EBITDA divided by the aggregate amount of
total Company net sales during the measurement period.

 

2

--------------------------------------------------------------------------------


 

(2)                                 “Average Price” for any day means the
average official closing price per share over the 40-consecutive-trading days
ending with and including that day (or, if there is no official closing price on
that day, the last trading day before that day).

 

(3)                                 “Cause” and “Good Reason” have the meanings
provided in the Executive Severance Agreement between the Participant and the
Company (as it may be amended, replaced or supplemented in accordance with its
terms); provided that if there is no Executive Severance Agreement between the
Participant and the Company, then Cause shall mean:

 

(a)                                 the Participant’s willful and intentional
repeated failure or refusal, continuing after notice that specifically
identifies the breach(es) complained of, to perform substantially his or her
material duties, responsibilities and obligations (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness or
other reasons beyond the control of the Participant), and which failure or
refusal results in demonstrable direct and material injury to the Company or any
of its affiliates;

 

(b)                                 any willful or intentional act or failure to
act involving fraud, misrepresentation, theft, embezzlement, dishonesty or moral
turpitude (collectively, “Fraud”) which results in demonstrable direct and
material injury to the Company or any of its respective affiliates;

 

(c)                                  the Participant’s conviction of (or a plea
of nolo contendere to) an offense which is a felony in the jurisdiction involved
or which is a misdemeanor in the jurisdiction involved but which involves Fraud;
or

 

(d)                                 the Participant’s material breach of a
written policy of the Company or the rules of any governmental or regulatory
body applicable to the Company.

 

For purposes of this definition, no act, or failure to act, on the Participant’s
part shall be deemed “willful” or “intentional” unless done, or omitted to be
done, by the Participant without reasonable belief that the Participant’s action
or omission was in the best interests of the Company.

 

and “Good Reason” shall mean the occurrence of one or more of the following
events:

 

(a)                                 the Participant experiences a material
diminution in duties or responsibilities, without the Participant’s consent
(provided that a change in reporting structure shall not be deemed a diminution
in duties or responsibilities);

 

(b)                                 the Company moves the Participant’s work
location or its principal offices by more than 100 miles (provided that such
move increases the Participant’s commuting distance by more than 100 miles);

 

(c)                                  a material reduction in the Participant’s
base salary; or

 

(d)                                 a material breach by the Company of any of
its material obligations under any employment agreement between the Participant
and the Company then in effect;

 

provided, however, that no event or condition shall constitute Good Reason
unless (x) the Participant gives the Company a written notice of termination for
Good Reason no fewer than 30 days prior to the date of termination and not more
than 90 days after the initial existence of the condition giving rise to

 

3

--------------------------------------------------------------------------------


 

Good Reason, and (y) the grounds for termination (if susceptible to correction)
are not corrected by the Company within 30 days of its receipt of such notice.

 

(4)                                 “Company TSR” means the Company’s TSR for
the Performance Period.

 

(5)                                 “Cumulative Global Adjusted EBITDA” is
defined as the aggregate amount of total Company Adjusted EBITDA during the
measurement period.  Adjusted EBITDA is further defined as income (loss) from
continuing operations, adjusted to exclude income tax provision (benefit),
interest expense, net, depreciation and amortization, net, losses on
extinguishment of debt, expenses incurred in connection with the Company’s
streamlining initiatives, brand-exiting activities, acquisition related costs,
non-cash impairment charges, losses on asset disposals, non-cash share-based
compensation expense and unrealized and certain realized foreign currency
transaction adjustments, net.  [Adjusted EBITDA for the [     ] measurement
period excludes [     ].]

 

(6)                                 “Index TSR” means the TSR for the
Performance Period of the S&P MidCap 400 as published by Standard & Poor’s
Financial Services LLC (or its successor) or, if that index is no longer
published on the last day of the Performance Period, a comparable index selected
by the Committee.

 

(7)                                 “TSR” means total shareholder return, which
is the percentage that equals:

 

(a)                                 the cumulative amount of cash dividends for
the Performance Period, assuming same-day reinvestment into the common stock on
the ex-dividend date, plus the Average Price at the end of the Performance
Period,

 

(b)                                 divided by the Average Price at the
beginning of the Performance Period,

 

(c)                                  raised to the power of the result of
(1) one divided by the number of the Company’s fiscal years ending with or
within the Performance Period, minus (2) one.

 

TSR expressed as a formula is as follows:

 

TSR = [(Cumulative Dividends + Average PriceEnd)/Average PriceBeginning](1/no.
of yrs. )- 1

 

TSR shall be equitably adjusted to reflect stock dividends, stock splits,
spin-offs, and other corporate changes having similar effect in a manner
consistent with the calculation approach used by Standard & Poor’s Financial
Services LLC (or its successor) in the calculation of total shareholder return.

 

4.                                      Adjustments.

 

(a)                                 No adjustments may be made to the
162(m) Goal.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, pursuant to Section 3.7 of the Equity Plan, the Committee
shall adjust this Award to reflect any dividend, stock split, reverse stock
split, recapitalization, merger, consolidation, combination, exchange of shares
or similar corporate change, in such manner as the Committee may deem
appropriate, in its sole discretion, to prevent the enlargement or dilution of
the Participant’s rights.

 

5.                                      Settlement of Award.  The Participant’s
Earned Performance Shares shall be settled by delivery of shares of Common
Stock, on a one-for-one basis, as soon as administratively possible following
the

 

4

--------------------------------------------------------------------------------


 

Vesting Date, and in no event later than 74 days following the year in which the
Vesting Date occurred; provided that settlement shall be subject in all respects
to Section 2 and no delivery of shares may occur before the Committee certifies
whether the 162(m) Goal has been achieved.  Shares of Common Stock shall be
issued by the Company in the name of the Participant by electronic book-entry
transfer or credit of such shares to an account of the Participant maintained
with a brokerage firm or other custodian as the Company determines. 
Alternatively, in the Company’s sole discretion, such issuance may be effected
in such other manner (including through physical certificates) as the Company
may determine.

 

6.                                      Termination of Employment; Change in
Control.

 

(a)                                 Except as set forth in Sections 6(b),
(c) and (d), if the Participant’s employment terminates for any reason prior to
the Vesting Date, the Award shall be cancelled and the Participant shall have no
rights with respect to the Award.

 

(b)                                 If the Participant’s employment is
terminated by the Company without Cause or pursuant to the Participant’s
resignation for Good Reason on or prior to the last day of the Performance
Period, then the Earned Performance Shares shall equal the number of Performance
Shares the Participant would have vested in if the Participant remained employed
through the Vesting Date, as determined on the Vesting Date, prorated by
multiplying that number of Earned Performance Shares by (1) the number of days
during the Performance Period up to and including the date of termination and
dividing by (2) the total number of scheduled days in the Performance Period
without giving effect to this Section 6(b).  Following the Vesting Date, the
prorated Earned Performance Shares shall be settled in accordance with
Section 5, and any remaining Target Performance Shares shall be forfeited in
accordance with Section 6(a).

 

(c)                                  If the Participant’s employment is
terminated by the Company without Cause or pursuant to the Participant’s
resignation for any reason after the last day of the Performance Period, but
prior to the Vesting Date, then the Participant shall be entitled to the Earned
Performance Shares as determined on the Vesting Date.  Following the Vesting
Date, the Earned Performance Shares shall be settled in accordance with
Section 5, and any remaining Target Performance Shares shall be forfeited in
accordance with Section 6(a).

 

(d)                                 Change in Control.  In the event the
Participant’s employment is terminated by the Company (or its acquiror) without
Cause or pursuant to the Participant’s resignation for Good Reason or on or
within two years following a Change in Control, each Performance Period shall be
deemed to have been completed, the date of termination shall become the Vesting
Date, all unvested Target Shares shall be deemed to be Earned Performance
Shares, and the Participant shall vest in that number of Earned Performance
Shares as of the date of such termination (or, if later, Change in Control).  In
the event that the Earned Performance Shares become vested in accordance with
this Section 6(d), such shares shall be settled in accordance with Section 5.

 

7.                                      Nature of Performance Shares.  The
Participant shall have no rights as a stockholder with respect to this Award
unless and until Common Stock has been delivered to the Participant upon
settlement of the Award.  The Performance Shares are mere bookkeeping entries
and represent only an unfunded and unsecured obligation of the Company to issue
or deliver Common Stock on a future date, subject to the terms and conditions
hereof.  As a holder of Performance Shares, the Participant has no rights other
than the rights of a general creditor of the Company.  The Performance Shares
carry neither voting rights nor rights to cash or other dividends.

 

8.                                      Plan Provisions to Prevail.  The Award
is subject to all of the terms and provisions of the Equity Plan and is subject
to all of the terms and provisions therein.  In the event of any inconsistency
between the provisions of the Grant Certificate and the Equity Plan, the
provisions of the Equity Plan shall govern.

 

9.                                      Withholding Taxes.  Shares of Common
Stock delivered pursuant to this Award shall be subject to applicable
withholding taxes and the Company shall withhold from the delivery of Common
Stock

 

5

--------------------------------------------------------------------------------


 

pursuant hereto shares having a value equal to the minimum amount of federal,
state and other governmental tax withholding requirements related thereto.  If
Participant fails to comply with his or her obligations in connection with the
applicable withholding or other mandatory tax, the Company may refuse to deliver
any shares of Common Stock pursuant to this Award.  Such shares shall be valued
at their Fair Market Value as of the date on which the amount of tax to be
withheld is determined.  Fractional share amounts shall be settled in cash.  In
lieu of such withholding, the Participant may elect, and the Company may require
as a condition of delivery, that the Participant remit to the Company an amount
in cash sufficient in the opinion of the Company to satisfy all or any portion
of such tax withholding requirements.

 

10.                               Nature of Payments.  The grant of this Award
is in consideration of services to be performed by the Participant for the
Company and constitutes a special incentive payment.  The Award does not
constitute salary, wages, regular compensation or contractual compensation for
the year of grant or any subsequent year.  The parties agree that the Award is
not to be included in or taken into account in computing the amount of salary or
compensation of the Participant for the purposes of determining (1) any pension,
retirement, profit-sharing, bonus, life insurance or other benefits under any
pension, retirement, profit-sharing, bonus, life insurance or other benefit plan
of the Company, (2) any severance or other amounts payable under any other
agreement between the Company and the Participant, or (3) any other employment
related rights or benefits under law or any plan, program or agreement. No claim
or entitlement to compensation or damages shall arise from forfeiture of this
Award resulting from termination of employment.  For purposes of clarity, the
Participant’s right to vest in the Award terminates upon the date upon which he
or she no longer actively provides services to the Company, except as expressly
provided herein, and does not continue during any notice or severance period. 
The Company is not responsible for any changes in the value of this Award due to
foreign exchange rate fluctuations.

 

11.                               Administration.  By accepting the grant of
this Award, the Participant agrees that no member of the Committee shall be
liable for any action or determination made in good faith with respect to the
Equity Plan or any award thereunder or the Grant Certificate.  Any action taken
or decision made by the Company, the Board or the Committee or its delegates
arising out of or in connection with the construction, administration,
interpretation or effect of the Award or the Grant Certificate shall lie within
its sole and absolute discretion, shall not require the Participant’s consent
and shall be final, conclusive and binding upon the Participant and all persons
claiming under or through the Participant.  Any certifications by the Committee
pursuant to the Award shall be determined in writing and may be in any form
determined by the Committee (including as part of applicable meeting minutes). 
By accepting this Award, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under the Award or the Grant Certificate by the Company, the Board or the
Committee or its delegates.

 

12.                               Notices.  Any notice to be given to the
Company hereunder shall be in writing and shall be addressed to the Corporate
Secretary, Kate Spade & Company, 5901 Westside Avenue, North Bergen, NJ 07047,
or at such other address as the Company may hereafter designate to the
Participant by notice as provided in this Section 12.  Any notice to be given to
the Participant hereunder shall be addressed to the Participant’s home address
of record, or at such other address as the Participant may hereafter designate
to the Company by notice as provided herein.  A notice shall be deemed to have
been duly given when personally delivered or mailed by registered or certified
mail to the party entitled to receive it.

 

13.                               Right of Discharge Preserved.  The grant of
the Award and the terms set forth in the Grant Certificate shall not confer upon
the Participant the right to continue in the employ or other service of the
Company, and shall not affect any right which the Company may have to terminate
such employment or service.

 

14.                               Successors and Assigns.  The terms of the
Grant Certificate shall be binding upon and inure to the benefit of the Company
and the successors and assigns of the Company.  Except as otherwise determined
by the Committee in its sole discretion, the Participant’s rights and interests
under the Award and the Grant Certificate may not be sold, assigned,
transferred, or otherwise disposed of, or made subject to any encumbrance,
pledge, hypothecation or charge of any nature.  If the Participant (or those
claiming under or

 

6

--------------------------------------------------------------------------------


 

through the Participant) attempts to violate this Section 14, such attempted
violation shall be null and void and without effect, and the Company’s
obligation to make any payment to the Participant (or those claiming under or
through the Participant) hereunder shall terminate.

 

15.                               No Right to Future Awards.  The Award is a
discretionary award.  Neither the Grant Certificate or the Equity Plan, nor the
grant of the Award confers on the Participant any right or entitlement to
receive another award under the Equity Plan or any other plan at any time in the
future or with respect to any future period.

 

16.                               Governing Law.  The Award and the Grant
Certificate shall be interpreted, construed and administered in accordance with
the laws of the State of Delaware.

 

17.                               Entire Agreement.  The Grant Certificate and
the Equity Plan constitute the entire agreement between the parties hereto with
regard to the subject matter hereof.  They supersede all other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the Award.  By accepting the Award, the Participant
shall be deemed to accept all of the terms and conditions of the Grant
Certificate and the Equity Plan.

 

18.                               Amendments.  Notwithstanding any provision set
forth in the Grant Certificate or the Equity Plan and subject to all applicable
laws, rules and regulations, the Committee shall have the power to:  (1) alter
or amend the terms and conditions of the Award in any manner consistent with the
provisions of Section 3.1 of the Equity Plan; (2) without the Participant’s
consent, alter or amend the terms and conditions of the Award in any manner that
the Committee considers necessary or advisable, in its sole discretion, to
comply with, or take into account changes in, or interpretations or rescissions
of, applicable tax laws, securities laws, employment laws, accounting rules or
standards and other applicable laws, rules, regulations, guidance, ruling,
judicial decision or legal requirement; (3) ensure that the Awards are not
subject to federal, state, local or foreign taxes prior to settlement or
payment, as applicable; or (4) without the Participant’s consent, waive any
terms and conditions that operate in favor of the Company.  Any alteration or
amendment of the terms of the Awards by the Committee shall, upon adoption,
become and be binding on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person.  The Committee
shall give notice to the Participant of any such alteration or amendment as
promptly as practicable after the adoption thereof.

 

19.                               Transferability.  Before the issuance of
shares of Common Stock in settlement of this Award, the Award shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by the Participant’s creditors
or by the Participant’s beneficiary, except (1) transfer by will or by the laws
of descent and distribution or (2) transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon the Participant’s death.  All rights with respect to this Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

 

20.                               Clawback Policy; Right of Recapture.

 

(a)                                 Notwithstanding anything to the contrary in
this Grant Certificate, all Performance Shares or shares of Common Stock issued
in settlement of this Award shall be subject to any clawback policy adopted by
the Company from time to time (including, but not limited to, any policy adopted
in accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act
or other applicable law), regardless of whether the policy is adopted after the
date on which the Performance Shares are granted, vest, or are settled by the
issuance of shares of Common Stock.

 

(b)                                 Notwithstanding anything to the contrary in
this Grant Certificate, all Performance Shares payable or shares of Common Stock
issued in settlement of this Award shall be subject to the right of recapture as
set forth in Section 2.11 of the Equity Plan.

 

7

--------------------------------------------------------------------------------


 

21.                               Securities Law Compliance.  Notwithstanding
anything to the contrary contained herein, no shares of Common Stock shall be
issued to the Participant upon vesting of this Award unless the Common Stock is
then registered under the Securities Act of 1933 or, if such Common Stock is not
then so registered, the Company has determined that such vesting and issuance
would be exempt from the registration requirements of the Securities Act.  By
accepting this Award, the Participant agrees not to sell any of the shares of
Common Stock received under this Award at a time when applicable laws or Company
policies prohibit a sale.

 

22.                               Section 409A.

 

(a)                                 This Award is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (the “Code”) so as not to
be subject to taxes, interest or penalties under Section 409A of the Code.  This
Grant Certificate shall be interpreted and administered to give effect to such
intention and understanding and to avoid the imposition on the Participant of
any tax, interest or penalty under Section 409A of the Code in respect of the
Award.

 

(b)                                 Notwithstanding anything else herein to the
contrary, any payment scheduled to be made to the Participant after the
Participant’s separation from service shall not be made until the date six
months after the date of the Participant’s separation from service to the extent
necessary to comply with Section 409A(a)(B)(i) and applicable Treasury
Regulations.  Following any such six-month delay, all such delayed payments
shall be paid in a single lump sum on the date six months after the
Participant’s separation from service.  For purposes of the Award, “separation
from service” with the Company means a separation from service as defined in
Section 409A of the Code determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto.  The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code.

 

(c)                                  If any provision of the Grant Certificate
or the Equity Plan would, in the reasonable, good faith judgment of the
Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of any additional tax, accelerated taxation,
interest or penalties under Section 409A of the Code, the Company may modify the
terms of the Grant Certificate, or may take any other such action, without the
Participant’s consent, a beneficiary or such other person, in the manner that
the Company may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such additional tax, accelerated taxation,
interest, or penalties or otherwise comply with Section 409A of the Code.  This
Section 22 does not create an obligation on the part of the Company to modify
the Grant Certificate and does not guarantee that the Award shall not be subject
to additional taxes, accelerated taxation, interest or penalties under
Section 409A of the Code.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

 

 

KATE SPADE & COMPANY

 

 

By the Compensation Committee
of the Board of Directors:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

Name:

[Name]

 

 

 

 

 

 

 

 

 

 

 

Consented and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[by physical signature]

 

9

--------------------------------------------------------------------------------
